75 N.J. 137 (1977)
380 A.2d 703
JANE DOE, INDIVIDUALLY AND ON BEHALF OF HER MINOR SON, A.A., PLAINTIFF-RESPONDENT,
v.
CITY OF TRENTON, MUNICIPAL COURT OF CITY OF TRENTON, TRENTON POLICE DEPARTMENT AND GEORGE DOUGHERTY, CITY ATTORNEY FOR THE CITY OF TRENTON, DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey.
Argued October 31, 1977.
Decided December 15, 1977.
Mr. George T. Dougherty, City Attorney for the City of Trenton, argued the cause for appellants.
Mr. Dennis S. Brotman argued the cause for respondent (Ms. Alice Ashley Costello, Director, Legal Aid Society of Mercer County, attorney).
Mr. Steven Zamrin, Assistant Deputy Public Defender, argued the cause for amicus curiae Office of Public Defender, Child Advocacy Unit (Mr. Stanley C. Van Ness, Public Defender, attorney).
Messrs. Horowitz, Bross and Sinins submitted a brief on behalf of amicus curiae American Civil Liberties Union (Mr. Alan Y. Medvin, of counsel and on the brief).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed in the opinion of the Appellate Division, 143 N.J. Super. 128.
*138 For affirmance  Chief Justice HUGHES and Justices MOUNTAIN, SULLIVAN, PASHMAN, CLIFFORD and SCHREIBER  6.
For reversal  None.